DETAILED ACTION
Claims 1-13 are pending, and claims 1-6 and 11-13 are currently under review.
Claims 7-10 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 4/06/2022 has been entered.  Claims 1-13 remain(s) pending in the application.  Applicant’s amendments to the Claims have overcome each and every 112 rejection previously set forth in the Non-Final Office Action mailed 3/03/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohashi et al. (US 4,820,473) in view of Octalsteel (2017, ASTM A106 seamless carbon pipe), and alternatively over the aforementioned prior art and either evidenced by or further in view of Feron (2016, Nuclear corrosion and materials: achievements and challenges).
Regarding claim 1, Ohashi et al. discloses a method of reducing radioactivity in steel pipes for nuclear plants by forming an oxide film on internal surfaces of said steel pipes [abstract, col.1 ln.5-17]; wherein said method includes the steps of performing oxidizing treatment on steel pipes with heated water [col.2 ln.57 to col.3 ln.57].  The examiner submits that a step of providing said heated water would have naturally flowed from the method of Ohashi et al. wherein heated water is specifically used to perform oxidation.  Furthermore, Ohashi et al. does not expressly teach oxidizing inner surfaces of the steel pipe.  However, one of ordinary skill would have reasonably recognized that corrosion resistance is required on the inner pipe surface which is in contact with reactor/plant water, such that the oxidation of Ohashi et al. being performed on inner pipe surfaces would have naturally flowed.  See MPEP 2145(II).
Ohashi et al. does not expressly teach a carbon steel as claimed.  Octalsteel teaches that commercially available steels having Cr amounts of up to 0.4 weight percent are known to be useful for water pipes for boiler and construction purposes [p.2, 4].  Therefore, it would have been obvious to one of ordinary skill to modify the method of Ohashi et al. by performing said method on the steel of Octalsteel because said steel is commercially available and disclosed to be well known to use in water pipes for boiler applications as explained above.  The examiner notes that the overlap between the disclosed Cr amount of Octalsteel and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner reasonably considers the steel of Octalsteel, which contains carbon, to meet the claimed limitation of a carbon steel.
Ohashi et al. and Octalsteel do not expressly teach the formation of an oxide film as claimed.  However, the examiner submits that this feature would have naturally flowed from the suggestion of the combined prior art.  See MPEP 2145(II).  Specifically, the instantly claimed oxide is disclosed by the specification to be formed when exposing the claimed steel composition to high temperature water having a low dissolved oxygen amount [p.13-14 spec.].  As will be further explained below, the combination of Ohashi et al. and Octalsteel suggests formation of oxide films upon exposure to high temperature water of 200 degrees C with a dissolved oxygen content of 40 to 100 ppb, or approximately 20 to 100 micrograms per liter as determined by the examiner, onto steel pipe surfaces, wherein said steel pipe can have a composition disclosed by Octalsteel.  Accordingly, an identical oxide composition relative to that as claimed would have naturally flowed from the combined disclosure of Ohashi et al. and Octalsteel.  See MPEP 2145(II).
Alternatively, Ohashi et al. and Octalsteel do not expressly teach an oxide as claimed.  Feron discloses that it is known to form Fe2CrO4 oxide layers on carbon steels and low-alloyed steels having Cr inclusions in order to improve corrosion resistance and reduce FAC rates due to the low solubility of Fe2CrO4 [p.35-37].  Therefore, it would have been obvious to modify the method of Ohashi et al. by specifying Fe2CrO4 as the formed oxide because Fe2CrO4 has a low solubility rate and serves to improve corrosion resistances as taught by Feron.  Alternatively, Feron also indicates that Fe2CrO4 will naturally form as a protective oxide layer when a carbon steel or low alloy steel with enough Cr (ie. a threshold amount of Cr of at least approximately 0.04 weight percent Cr as determined by the examiner) is utilized for reactor applications [p.36-37].  Thus, a layer of Fe2CrO4 would have naturally formed on the steel composition of Octalsteel when performing oxidation as evidenced by Feron above.
Regarding claims 2-6, the aforementioned prior art discloses the method of claim 1 (see previous).  Octalsteel further teaches a steel composition as seen in table 1 below [p.3-4].  The examiner notes that the overlap between the disclosed steel composition of Octalsteel and that of the instant claims is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1.
Element (wt.%)
Claims 2-6 (wt.%)
Octalsteel (wt.%)
Cr
0.052 – 0.4 (claim 2)
0.06 – 0.39 (claim 3)
0.13 – 0.4 (claims 4-5)
0.13 – 0.39 (claim 6)
0 – 0.4
C
0.3 – 0.33
0 – 0.35
Si
0.1 – 0.35
At least 0.1
Mn
0.3 – 1 
0.27 – 0.93
P
0 – 0.035
0 – 0.035
S
0 – 0.035
0 – 0.035
Fe
Balance
Balance


Regarding claim 11, the aforementioned prior art discloses the method of claim 1 (see previous).  Ohashi et al. further teaches that said oxidation is preliminarily performed on steel structures to be in contact with reactor water (emphasis added) [abstract].  The examiner submits that this teaching reasonably suggests that the oxidation treatment occurs prior to installation of said steel members within a reactor.  Furthermore, one of ordinary skill would have reasonably recognized that a pipe to be used for reactor purposes would naturally be required to be installed/incorporated into said reactor in order to be used.  Thus, the examiner submits that one of ordinary skill would have reasonably envisioned this step because it does not impart any materially characteristics to the claimed pipe and merely refers to insignificant, after solution activity of how the pipe is used after treatment is completed.
Nonetheless, Ohashi et al. further teaches that pipes can be treated outside of a nuclear power plant system, and subsequently connected to said power plant system after treatment [example6].
Regarding claims 12-13, the aforementioned prior art discloses the method of claim 1 (see previous).  Ohashi et al. further teaches that the oxidizing treatment utilizes water at a temperature of 200 degrees C with a dissolved oxygen content of 40 to 100 ppb, or approximately 20 to 100 micrograms per liter as determined by the examiner.  Ohashi et al. further teaches that the treatment time ranges from 100 to 500 hours [col.3 ln.55 to col.4 ln.2].  The examiner notes that the aforementioned oxidizing parameters fall within or overlap the claimed oxidizing parameters.  See MPEP 2131.03 & MPEP 2144.05(I).

Response to Arguments
Applicant's arguments, filed 4/06/2022, regarding the rejections over Ohashi and Octalsteel have been fully considered but they are not persuasive.
Applicant argues that Ohashi et al. does not expressly teach the claimed oxide formula.  In response, the examiner submits that this feature would have naturally flowed from the prior art as explained above.  The fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Thus, the examiner cannot concur absent concrete evidence to the contrary.
Applicants’ arguments are further moot in view of the new grounds of rejection over Feron.

Conclusion
No claims allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS A WANG whose telephone number is (408)918-7576. The examiner can normally be reached usually M-Th: 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS A WANG/Primary Examiner, Art Unit 1734